
	

114 HR 3921 IH: Hedge Fund Sunshine Act of 2015
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3921
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require certain reporting by hedge funds that are
			 the beneficial owner of more than 1 percent of a class of security, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Hedge Fund Sunshine Act of 2015. 2.Hedge fund ownership disclosuresSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended—
 (1)in subsection (d), by adding at the end the following:  (7)Treatment of hedge funds (A)In generalWith respect to a hedge fund, the requirements under paragraph (1) shall be applied—
 (i)with 1 per centum substituted for 5 per centum; and (ii)with five days substituted for ten days.
 (B)Inclusion of derivativesIn determining beneficial ownership under paragraph (1), a hedge fund shall include any equity security with respect to which the hedge fund owns any derivative instrument which includes the opportunity, directly or indirectly, to profit or share in any profit derived from any increase in the value of such equity security.
 (C)DefinitionsFor purposes of this paragraph: (i)DerivativeThe term derivative means any instrument or right with an exercise or conversion privilege or a settlement payment or mechanism at a price related to an equity security or with a value derived in whole or in part from the value of the equity security, whether or not such instrument or right is subject to settlement in the underlying security or otherwise.
 (ii)Hedge fundThe term hedge fund means— (I)an issuer that would be an investment company, as defined in the Investment Company Act of 1940, but for section 3(c)(1) or 3(c)(7) of that Act; and
 (II)any similar fund that the Commission may, by rule, determine appropriate. ; and (2)by adding at the end the following:
				
					(s)Hedge fund ownership disclosures
 (1)In generalA hedge fund that has $100,000,000 or more in assets under management and that is, directly or indirectly, the beneficial owner of more than 1 percent of a class of any security shall file a quarterly report with the Commission disclosing such ownership interest.
 (2)Inclusion of derivativesIn determining beneficial ownership under paragraph (1), a hedge fund shall include any equity security with respect to which the hedge fund has an ownership interest in any derivative instrument which includes the opportunity, directly or indirectly, to profit or share in any profit derived from any increase in the value of such equity security.
 (3)Filing deadlineA hedge fund required to file a quarterly report under this subsection shall file such report not later than 3 days after the end of such quarter.
 (4)Public availability of informationThe Commission shall make all reports received under this subsection publicly available on the Commission’s website.
 (5)DefinitionsFor purposes of this subsection: (A)DerivativeThe term derivative means any instrument or right with an exercise or conversion privilege or a settlement payment or mechanism at a price related to an equity security or with a value derived in whole or in part from the value of the equity security, whether or not such instrument or right is subject to settlement in the underlying security or otherwise.
 (B)Hedge fundThe term hedge fund means— (i)an issuer that would be an investment company, as defined in the Investment Company Act of 1940, but for section 3(c)(1) or 3(c)(7) of that Act; and
 (ii)any similar fund that the Commission may, by rule, determine appropriate. .  